Title: From James Madison to Daniel D. Tompkins, 12 November 1814
From: Madison, James
To: Tompkins, Daniel D.


        
          Sir
          Washington Novr 12th 1814
        
        I have received your letter of the 5th. Instant conveying a unanimous Resolution of the two Houses of the Legislature of New York expressing the emotions with which they view the terms of peace proposed by the

British Commissioners at Ghent, and recommending the most vigorous measures for bringing the war to an honorable termination.
        This language does great honor to the patriotism and just sentiments of the State by whose public councils it has been adopted. And the Resolution derives additional value from the unanimity stamped upon it.
        Such a devotion every where to the rights and dignity of our Country, is alone necessary to a speedy triumph over the obstacles to an honorable peace. And such an example could proceed from no source more entitled or more conducive to patriotic emulations. Accept Sir assurances of my high esteem and my friendly respects.
        
          James Madison
        
      